 


109 HRES 982 EH: Supporting the goals and ideals of National Peripheral Arterial Disease Awareness Week.
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 982 
In the House of Representatives, U. S.,

September 19, 2006
 
RESOLUTION 
Supporting the goals and ideals of National Peripheral Arterial Disease Awareness Week. 
 
 
Whereas peripheral arterial disease is a vascular disease that occurs when narrowed arteries reduce the blood flow to the limbs; 
Whereas peripheral arterial disease is a significant vascular disease that can be as serious as a heart attack or stroke; 
Whereas peripheral arterial disease affects approximately 8,000,000 to 12,000,000 Americans; 
Whereas patients with peripheral arterial disease are at increased risk of heart attack and stroke and are 6 times more likely to die within 10 years than are patients without peripheral arterial disease; 
Whereas the survival rate for individuals with peripheral arterial disease is worse than the outcome for many common cancers; 
Whereas peripheral arterial disease is a leading cause of lower limb amputation in the United States; 
Whereas many patients with peripheral arterial disease have walking impairment that leads to a diminished quality of life and functional capacity; 
Whereas a majority of patients with peripheral arterial disease are asymptomatic and less than half of individuals with peripheral arterial disease are aware of their diagnoses; 
Whereas African-American ethnicity is a strong and independent risk factor for peripheral arterial disease, and yet this fact is not well known to those at risk; 
Whereas effective treatments are available for people with peripheral arterial disease to reduce heart attacks, strokes, and amputations and to improve quality of life; 
Whereas many patients with peripheral arterial disease are still untreated with proven therapies; 
Whereas there is a need for comprehensive educational efforts designed to increase awareness of peripheral arterial disease among medical professionals and the greater public in order to promote early detection and proper treatment of this disease to improve quality of life, prevent heart attacks and strokes, and save lives and limbs; and 
Whereas September 18 through September 22, 2006, would be an appropriate week to observe National Peripheral Arterial Disease Awareness Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Peripheral Arterial Disease Awareness Week; 
(2)supports efforts to educate people about peripheral arterial disease; 
(3)acknowledges the critical importance of peripheral arterial disease awareness to improve national cardiovascular health; 
(4)supports raising awareness of the consequences of undiagnosed and untreated peripheral arterial disease and the need to seek appropriate care as a serious public health issue; and 
(5)calls upon the people of the United States to observe the week with appropriate programs and activities. 
 
Karen L. HaasClerk.
